 


109 HR 3170 IH: Livestock Identification and Marketing Opportunities Act
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3170 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. King of Iowa introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To establish a Livestock Identification Board to create and implement a mandatory national livestock identification system. 
 
 
1.Short TitleThis Act may be cited as the Livestock Identification and Marketing Opportunities Act. 
2.FindingsCongress finds the following: 
(1)For purposes of animal health investigation and surveillance, there needs to be an identification system that can trace animals from the time of first movement of the animal from its original premise to the time of slaughter of the animal in less than 48 hours. 
(2)The beef industry estimates that the United States cattle industry lost approximately $3,000,000,000 in export value on beef, beef variety meats, hides, and tallow during the 12 months since a December 2003 diagnosis in the United States of bovine spongiform encephalopathy. A livestock identification system may have prevented some of this loss. 
(3)In order to be as efficient as possible, the livestock identification system needs to be automated and electronic with participants using compatible technologies. 
(4)The livestock identification system needs to be flexible enough to adapt to changes in technology and to the demands of the industry and the markets. 
(5)The best technology available should be used for the livestock identification system while still allowing for registration into the system for livestock owners who are economically disadvantaged. 
(6)Confidentiality of information on animal movements, sales, and ownership is necessary to ensure that livestock owners have the confidence to comply with and fully participate in the livestock identification system. 
(7)Besides animal disease surveillance, the livestock identification system should provide a commercial information exchange infrastructure that would allow for enhanced marketing opportunities. 
3.Livestock identification board 
(a)EstablishmentThere is established a board to be known as the Livestock Identification Board. 
(b)DutiesThe duties of the Board shall be to— 
(1)establish and maintain an electronic livestock identification system that— 
(A)is capable of tracing all livestock in the United States from the time of first movement of the livestock from its original premise to the time of slaughter of such livestock in less than 48 hours; 
(B)tracks all relevant information about the livestock, including— 
(i)the livestock identification number or the group or lot identification number for the livestock, as applicable;  
(ii)the date the livestock identification number or the group or lot identification number was assigned; 
(iii)the premise identification number; 
(iv)the species of the livestock; 
(v)the date of birth of the livestock, to the extent possible; 
(vi)the sex of the livestock;  
(vii)any other information the Board considers appropriate for animal disease surveillance; and 
(viii)any other information that the person who owns or controls the livestock voluntarily submits to the Board; 
(2)maintain information obtained through the livestock identification system in a centralized data system; and 
(3)determine the official identification technology to be used to track animals under the livestock identification system.  
(c)PowersThe Board may— 
(1)prescribe and collect fees to recover the costs of the livestock identification system; and 
(2)establish and maintain a grant program to assist persons with fulfilling the requirements of the livestock identification system.  
(d)Membership 
(1)Voting membersThe Board shall be composed of 7 voting members appointed by the Secretary of Agriculture, in consultation with the Chair and ranking minority member of the relevant congressional committees, of whom— 
(A)1 member shall be a representative of cattle owners; 
(B)1 member shall be a representative of swine owners; 
(C)1 member shall be a representative of sheep and goat owners; 
(D)1 member shall be a representative of poultry owners; 
(E)1 member shall be a representative of livestock auction market operators; 
(F)1 member shall be a representative of meat processors; and 
(G)1 member shall be a person actively engaged in the livestock industry.   
(2)Non-voting membersThe Board shall include 2 non-voting members appointed by the Secretary, in consultation with the Chair and ranking minority member of the relevant congressional committees, of whom— 
(A)1 member shall be a representative of the Department of Agriculture; and 
(B)1 member shall be a representative of State or tribal veterinarians or State or tribal agriculture agencies. 
(3)Terms 
(A)In generalEach member shall be appointed for a term of 3 years, except as provided by subparagraphs (B) and (C). 
(B)Terms of initial appointeesAs designated by the Secretary at the time of appointment, of the voting members first appointed— 
(i)the members appointed under subparagraphs (B), (D), and (E) of paragraph (1) shall be appointed for a term of 2 years; and 
(ii)the members appointed under subparagraphs (C) and (G) of paragraph (1) shall be appointed for a term of 1 year.  
(C)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office. A vacancy in the Board shall be filled in the manner in which the original appointment was made. 
(4)ChairpersonThe Chairperson of the Board shall be elected by its members. 
(5)AppointmentThe Secretary shall appoint all members of the Board not later than 45 days after the date of the enactment of this Act. 
(e)Meetings 
(1)Initial meetingNot later than 60 days after the date of the enactment of this Act, the Board shall hold its initial meeting. 
(2)Subsequent meetingsThe Board shall meet at the call of the Chairperson. 
(f)Quorum4 voting members of the Board shall constitute a quorum. 
(g)PayMembers of the Board shall serve without compensation. 
(h)Travel expensesEach member of the Board shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(i)StaffThe Board may appoint and fix the pay of personnel as the Board considers appropriate. 
(j)ContractsThe Board may contract with or compensate any persons for goods or services. 
(k)Rules and regulationsThe Board may issue such rules and regulations as may be necessary to carry out this Act. 
(l)Implementation 
(1)In generalThe Board shall implement the livestock identification system established pursuant to this section not later than December 31, 2008. 
(2)ReportNot later than one year after the date of the enactment of this Act, and quarterly thereafter until December 31, 2010, the Board shall submit to the Secretary of Agriculture and the relevant congressional committees a report on the status of the implementation of the livestock identification system, including— 
(A)for each species subject to the system, the number of animals or groups of animals tracked by the system; and 
(B)the percentage of each animal species subject to the livestock identification system that are tracked by the system, which shall be determined by dividing the number submitted under subparagraph (A) for a species by the total number of animals of such species in the United States.   
4.Premise identificationsNot later than nine months after the date of the enactment of this Act, the Secretary of Agriculture shall establish a premise identification system for all premises in the United States. The premise identification data shall be made available to the Board and shall include— 
(1)a premise identification number; 
(2)the name of the entity that owns or controls the premise; 
(3)contact information for the premise, including a person, address, and phone number; 
(4)the type of operation at the premise; and 
(5)the date the premise number was assigned. 
5.Enforcement; first entry into commerceSubject to section 6(b), the Secretary of Agriculture shall verify that each animal, or group of animals, where applicable, subject to the livestock identification system established pursuant to section 3 is properly identified upon first entry of the animal into commerce. Any animal or group of animals that the Secretary determines is not properly identified shall be identified using the official identification technology before entering commerce. 
6.Voluntary participation for other animal species 
(a)In generalThe owner of an animal or group of animals, where applicable, that is not subject to the livestock identification system established pursuant to section 3 may voluntarily subject such animal or group of animals to tracking by such livestock identification system. 
(b)Enforcement exemptionThe voluntary tracking of such animal or group of animals shall not make the animal or group of animals subject to the enforcement actions of the Secretary under section 5. 
7.Release of livestock identification numbering information 
(a)Freedom of information actInformation obtained through the livestock identification system established pursuant to section 3 or the premise identification system established pursuant to section 4 is exempt from disclosure under section 552 of title 5, United States Code. 
(b)Character of livestock identification system informationExcept as provided in subsections (c) and (d), information obtained through the livestock identification system or the premise identification system— 
(1)may not be released; 
(2)shall not be considered information in the public domain; and 
(3)shall be considered commercial information that is privileged and confidential. 
(c)Limited release of information authorizedNotwithstanding subsection (b), the Board may release information obtained through the livestock identification system or the premise identification system (other than information voluntarily submitted pursuant to section 3(b)(1)(B)(viii)) regarding particular livestock if— 
(1)a disease or pest poses a significant threat to the livestock that the information involves;  
(2)the release of the information is related to actions the Board may take under this Act; and 
(3)the person obtaining the information needs the information for reasons consistent with the public health and public safety purposes of the livestock identification system, as determined by the Secretary of Agriculture. 
(d)Limited release of information required 
(1)In generalNotwithstanding subsection (b), the Board shall promptly release information obtained through the livestock identification system or the premise identification system (other than information voluntarily submitted pursuant to section 3(b)(1)(B)(viii)) regarding particular livestock— 
(A)to the person who owns or controls the livestock, if the person requests such information; 
(B)to the Secretary of Agriculture for the purpose of animal disease surveillance; 
(C)to a State or tribal veterinarian or a State or tribal agriculture agency for the purpose of animal disease surveillance; 
(D)to the Attorney General for the purpose of investigation or prosecution of a criminal act; 
(E)to the Secretary of Homeland Security for the purpose of national security; 
(F)to the Secretary of Health and Human Services for the purpose of protection of public health; and 
(G)to the government of a foreign country, if release of the information is necessary to trace livestock threatened by disease or pest, as determined by the Secretary. 
(2)Information voluntarily submittedNotwithstanding subsection (b), on the request of a person who owns or controls livestock, the Board shall release information voluntarily submitted to the Board pursuant to section 3(b)(1)(B)(viii) regarding such livestock to such person or to another person.  
(e)Conflict of lawIf the information disclosure limitations or requirements of this section conflict with information disclosure limitations or requirements of a State law and such conflict involves interstate or international commerce, this section shall take precedence over the State law.  
8.Report on impact of livestock identification systemNot later than 180 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Agriculture of the House of Representatives, and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report on a livestock identification system, including— 
(1)the lessons learned and the effectiveness of the animal identification system pilot programs funded in fiscal year 2005; 
(2)an analysis of the economic impact of a livestock identification system on the livestock industry; and 
(3)the expected cost of implementing a livestock identification system. 
9.Conforming amendmentsSubsection (f) of section 282 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638a) is amended— 
(1)by striking Certification of origin.— and all that follows through To certify the country of origin and inserting Certification of origin; existing certification programs.—To certify the country of origin; and 
(2)by redesignating subparagraphs (A) through (E) as paragraphs (1) through (5), respectively. 
10.DefinitionsIn this Act: 
(1)The term Board means the Livestock Identification Board established under section 3(a). 
(2)The term livestock means cattle, swine, sheep, goats, and poultry. 
(3)The term premise means a location that holds, manages, or boards animals. 
(4)The term relevant congressional committees means the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate. 
(5)The term Secretary means the Secretary of Agriculture. 
11.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $33,000,000 for each of fiscal years 2006 through 2008. 
 
